Dewey, J.
1. The clerk of a city or town is the proper certifying officer of all votes, ordinances, or by-laws of such city or town; and copies thereof duly attested by the clerk are competent evidence.to go to the jury, without any special verification of the genuineness of the signature, such as would be required in proof of ordinary instruments, where notice had been given requiring such proof. Of course, copies so authenticated are primd facie evidence only, which may be controlled by any circumstances tending to show a forgery.
2. This by-law was a good by-law as respects all persons who were inhabitants of Lowell. The jury have found that the defendant was such inhabitant of Lowell, and this brings the case within the decision in Commonwealth v. Dow, 10 Met. 382.

Exceptions overruled.